{¶ 26} I respectfully dissent from the majority opinion because I believe that the funeral and headstone expenses should not be considered amounts available for payment under former R.C. 3937.18(A)(2).
 {¶ 27} Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425,746 N.E.2d 1077, involved three consolidated cases. Of those three, I believe Karr v. Borchardt is the one that most compels the conclusion that the funeral and headstone expenses should not be considered amounts available for payment under former R.C. 3937.18(A)(2). In that particular case, the tortfeasor was covered by $100,000 per person liability insurance which paid each of the decedent's five statutory beneficiaries $20,000 each. Some of those beneficiaries were insured by other policies providing $100,000 of per person UM/UIM coverage. The Ohio Supreme Court rejected a "policy-to-policy' comparison, instead comparing the amounts the beneficiaries actually received to the limits of their UM/UIM policies. The beneficiaries also argued that each received slightly less than $9,000 from the tortfeasor after expenses, attorney fees, and a statutory subrogation lien to Medicare and that these amounts should not be considered amounts available for payment.
 {¶ 28} The Court rejected their argument in part holding that "expenses and attorney fees are not part of the setoff equation." Id. at 434, 746 N.E.2d 1077. The Court added, "[s]uch fees are an expense of an insured and should not act, in order to increase underinsured motorist benefits, to reduce the `amounts available for payment' from the tortfeasor's automobile liability carrier." However, the Court also went on to say that "a statutory subrogation lien to Medicare should be considered when determining the amounts available for payment from the tortfeasor. Such a lien is not an expense of an insured." Id.
 {¶ 29} I agree with appellants' argument that the expenses in this case are more like the statutory subrogation lien than attorney fees because they are not an expense of the insured. The West Virginia court ordered, as is required by *Page 737 
that state's law, that the settlement funds from the tortfeasor's insurer be used to pay the funeral expenses before those funds could be included in the estate.
 {¶ 30} Although Mid-American analogizes funeral expenses to attorney fees, I believe they are much more analogous to the Medicare lien because funeral expenses are damages resulting from the accident. I see no important distinction as to when those expenses were incurred. Even so, if, for example, Jeremy had been hospitalized after the accident and died days later, he would have incurred medical bills. The proceeds of a settlement with the tortfeasor's insurer would go to pay those bills before they could be distributed to any beneficiaries. As the Ohio Supreme Court observed, these expenses would reduce the amount available for payment because they were expenses not incurred by the person seeking UM/UIM coverage. The funeral expenses in this case are a necessary and inevitable element of damages in the same way that medical bills are a necessary element of damages in the aforementioned example. In contrast, attorney fees are not damages which are caused by tortious conduct. They are expenses which are incurred after the accident by the person seeking to recover UM/UIM coverage.
 {¶ 31} Judith and Amanda are the insured in this case. They are the ones seeking UM/UIM benefits. The funeral and headstone are not clearly "expenses of the insured" but that of the estate and thus should not be set-off.
 {¶ 32} Based on the foregoing, I would reverse the trial court's decision.